IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                         Assigned on Briefs January 6, 2015

               STATE OF TENNESSEE v. RODNEY WILLIAMS

                   Appeal from the Criminal Court for Shelby County
                      No. 12-01319    W. Mark Ward, Judge


                No. W2014-00251-CCA-R3-CD - Filed May 13, 2015



The defendant, Rodney Williams, was convicted by a Shelby County Criminal Court jury
of aggravated robbery, a Class B felony, and was sentenced to twelve years in the
Department of Correction. On appeal, he argues that: (1) the evidence is insufficient to
sustain his conviction; (2) the trial court erred in allowing recordings of his jailhouse
phone calls into evidence; (3) the trial court erred in admonishing him in the presence of
the jury; and (4) the trial court erred in imposing the maximum sentence. After review,
we affirm the judgment of the trial court.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ALAN E. GLENN, J., delivered the opinion of the court, in which CAMILLE R. MCMULLEN
and ROGER A. PAGE, JJ., joined.

Jennifer J. Mitchell (on appeal) and A. Brook Stevenson (at trial), Memphis, Tennessee,
for the Defendant-Appellant, Rodney Williams.

Herbert H. Slatery III, Attorney General and Reporter; Jonathan H. Wardle, Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Pamela Fleming-Stark
and Omar Malik, Assistant District Attorneys General, for the Appellee, State of
Tennessee.


                                          OPINION

                                            FACTS

       This case arises out of the robbery of the victim, Sondra Hankins, at gunpoint late
the night of June 10, 2011. As a result of his involvement, the defendant was indicted for
aggravated robbery.
       The victim testified that she was living in an apartment complex in Memphis,
Tennessee, on June 10, 2011. When she returned to her apartment around 1:00 a.m. that
morning after going out with a friend, she was approached by a “tall, brown skinned man
with a red Polo hat on; red shirt; blue shorts and he had a silver gun in his hand with a
Black and Mild [cigar] in his mouth[.]” The victim later identified the man as the
defendant in a photographic array, at the preliminary hearing, and at trial. The defendant
was accompanied by another man, who stood in a position to block any escape. The
defendant demanded that the victim “give [him] what you’ve got,” and she threw her
purse at him. The defendant then demanded the victim’s cell phone as well. The victim
got a good look at the defendant’s face when she relinquished her phone. The defendant
told her to leave and not look back, so the victim “walked off crying and . . . went in the
house” and called the police. The victim stated that she had no doubt the defendant was
the man who robbed her at gunpoint.

        The victim testified that, on October 28, 2011, she received a phone call from
someone saying that she would be paid if she did not go to court and that she had
identified the wrong person. The victim informed the caller that they had the wrong
person and then called the detective handling the case to report the call. The victim said
that, the next day, she received a call from a woman who asked for her by her nickname.
The victim asked the caller who she was looking for, and the caller said, “I’m looking for
the girl that said my brother robbed her.” The victim denied knowing what the caller was
talking about, but the caller continued, inquiring about the victim’s cell phone. The
victim told the caller not to call again, and then she called the police.

       The victim testified that when she was in the courtroom for the preliminary
hearing, she recognized a woman from her apartment complex who was there for the
defendant. The victim speculated that the defendant must have walked to the woman’s
house after the robbery because she did not hear him leave in a car.

       On cross-examination, the victim said that it was dark at the time of the robbery,
but there were lights on poles and buildings nearby that “shin[ed] on [the defendant] so
[she] could see him.” She was close enough to throw her purse at him.

        Steven Lovelace, a former investigator with the Germantown Police Department,
testified that he developed a suspect in the case and showed the victim a photographic
array, from which she identified the defendant. Lovelace recalled that the victim
contacted him on two different occasions and, based on that contact, he pulled tapes of
the defendant’s jailhouse phone calls. Lovelace said that it was unusual to receive a call
from a witness complaining of having been contacted, which made the case more
memorable to him.


                                                2
       Officer Juaquatta Harris, with the Shelby County Sheriff’s Office, testified that
she was responsible for gathering the recordings of inmate phone calls when requests
were submitted to the office. She said that inmates used their assigned Record
Identification Number (“RNI”) when making phone calls in order to track their calls.
However, when pulling records, she also looked for calls made when the particular
inmate had access to the phone to numbers the inmate had previously called or was
associated with because it was not unusual for inmates to use another inmate’s RNI.

       Over the defendant’s objection, the State introduced into evidence portions of
fourteen of the defendant’s approximately 200 jailhouse phone calls.

      Following the conclusion of the proof, the jury convicted the defendant, as
charged, of aggravated robbery.

                                            ANALYSIS

                                  I. Sufficiency of the Evidence

        The defendant first challenges the sufficiency of the convicting evidence. He
acknowledges that he does not argue “that there is no evidence to support [his]
conviction; he merely argues that this evidence is insufficient to justify a rational trier of
fact in finding him guilty beyond a reasonable doubt.”

        In considering this issue, we apply the rule that where sufficiency of the
convicting evidence is challenged, the relevant question of the reviewing court is
“whether, after viewing the evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see also Tenn. R.
App. P. 13(e) (“Findings of guilt in criminal actions whether by the trial court or jury
shall be set aside if the evidence is insufficient to support the findings by the trier of fact
of guilt beyond a reasonable doubt.”); State v. Evans, 838 S.W.2d 185, 190-92 (Tenn.
1992); State v. Anderson, 835 S.W.2d 600, 604 (Tenn. Crim. App. 1992). All questions
involving the credibility of witnesses, the weight and value to be given the evidence, and
all factual issues are resolved by the trier of fact. See State v. Pappas, 754 S.W.2d 620,
623 (Tenn. Crim. App. 1987). “A guilty verdict by the jury, approved by the trial judge,
accredits the testimony of the witnesses for the State and resolves all conflicts in favor of
the theory of the State.” State v. Grace, 493 S.W.2d 474, 476 (Tenn. 1973). Our
supreme court stated the rationale for this rule:

              This well-settled rule rests on a sound foundation. The trial judge
       and the jury see the witnesses face to face, hear their testimony and observe

                                                  3
       their demeanor on the stand. Thus the trial judge and jury are the primary
       instrumentality of justice to determine the weight and credibility to be
       given to the testimony of witnesses. In the trial forum alone is there human
       atmosphere and the totality of the evidence cannot be reproduced with a
       written record in this Court.

Bolin v. State, 405 S.W.2d 768, 771 (1966) (citing Carroll v. State, 370 S.W.2d 523
(1963)). “A jury conviction removes the presumption of innocence with which a
defendant is initially cloaked and replaces it with one of guilt, so that on appeal a
convicted defendant has the burden of demonstrating that the evidence is insufficient.”
State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).

       Aggravated robbery is “the intentional or knowing theft of property from the
person of another by violence or putting the person in fear” when it is “[a]ccomplished
with a deadly weapon or by display of any article used or fashioned to lead the victim to
reasonably believe it to be a deadly weapon[.]” Tenn. Code Ann. §§ 39-13-401(a),
-402(a)(1).

        In the light most favorable to the State, the evidence shows that the victim
identified the defendant in a photographic lineup, at the preliminary hearing, and in court
as the person who robbed her. At trial, the victim testified that the defendant took her
purse and cell phone without her consent at gunpoint. The identity of the defendant as
the perpetrator of the offense is a question of fact for the jury. State v. Strickland, 885
S.W.2d 85, 87 (Tenn. Crim. App. 1993). The identification testimony of the victim is
sufficient, alone, to support a conviction. Id. In addition, audiotapes of the defendant’s
jailhouse telephone conversations detailed the defendant’s attempts to evade the police
and to prohibit the victim from testifying. We conclude that the evidence is sufficient for
a rational trier of fact to find that the defendant committed the aggravated robbery of the
victim.

                             II. Jailhouse Telephone Recordings

       The defendant argues that the trial court erred in admitting recordings of his
telephone calls from jail because they were unfairly prejudicial and had no probative
value.

       In considering this issue, we apply the rule that “admission of evidence is
entrusted to the sound discretion of the trial court, and a trial court’s ruling on evidence
will be disturbed only upon a clear showing of abuse of discretion.” State v. Robinson,
146 S.W.3d 469, 490 (Tenn. 2004). See State v. DuBose, 953 S.W.2d 649, 652 (Tenn.
1997). A trial court’s exercise of discretion will only be reversed on appeal if the court

                                                 4
“ʻapplied an incorrect legal standard, or reached a decision which is against logic or
reasoning that caused an injustice to the party complaining.ʼ” Robinson, 146 S.W.3d at
490 (quoting State v. Shuck, 953 S.W.2d 662, 669 (Tenn. 1997)).

        When determining admissibility, a trial court must first decide if the evidence is
relevant. Tenn. R. Evid. 402 (“All relevant evidence is admissible except as provided by
the Constitution of the United States, the Constitution of Tennessee, these rules or other
rules or laws of general application in the courts of Tennessee. Evidence which is not
relevant is not admissible.”); Robinson, 146 S.W.3d at 490. Relevant evidence is
“evidence having any tendency to make the existence of any fact that is of consequence
to the determination of the action more probable or less probable than it would be without
the evidence.” Tenn. R. Evid. 401. However, relevant evidence may be excluded if “its
probative value is substantially outweighed by the danger of unfair prejudice.” Tenn. R.
Evid. 403.

      Tennessee Rule of Evidence 404(b) provides as follows:

             Other Crimes, Wrongs, or Acts. Evidence of other crimes, wrongs,
      or acts is not admissible to prove the character of a person in order to show
      action in conformity with the character trait. It may, however, be admissible
      for other purposes. The conditions which must be satisfied before allowing
      such evidence are:

            (1) The court upon request must hold a hearing outside the jury’s
      presence;

             (2) The court must determine that a material issue exists other than
      conduct conforming with a character trait and must upon request state on
      the record the material issue, the ruling, and the reasons for admitting the
      evidence;

             (3) The court must find proof of the other crime, wrong, or act to be
      clear and convincing; and

            (4) The court must exclude the evidence if its probative value is
      outweighed by the danger of unfair prejudice.

       Where the trial judge has substantially complied with procedural requirements, the
standard of review for the admission of bad act evidence is abuse of discretion. DuBose,
953 S.W.2d at 652. Because the trial court in this matter complied with the requirements
of Rule 404(b), we review its rulings under an abuse of discretion standard.

                                               5
        Here, the defendant argued that the recordings of his jailhouse phone calls were
irrelevant, to which the State responded that all of the calls were relevant to either show
flight, guilty knowledge, or attempts at witness intimidation. The trial court conducted a
hearing in accordance with Rule 404(b) and determined that the tapes were relevant to
establish witness tampering, flight, or consciousness of guilt. The court further
determined that the relevance of what was on the tapes was not outweighed by the danger
of unfair prejudice to the defendant. The court specifically addressed one tape in which
reference was made to a pending possession of marijuana charge and concluded that “the
relevance that this consciousness of guilt evidence shows” was not outweighed by any
danger of unfair prejudice.

        We discern no abuse of discretion in the trial court’s determining that the
probative value of the tapes outweighed the danger of unfair prejudice to the defendant.
The defendant’s identity was the primary issue at trial and the jailhouse phone calls were
corroborative evidence of the victim’s identification. The recordings provided evidence
that the defendant evaded arrest and sought to silence the victim, which are indicative of
his consciousness of guilt and tend to corroborate his identity as the robber. Furthermore,
the trial court specifically instructed the jury of the appropriate use of such evidence.
Accordingly, we conclude that the trial court did not abuse its discretion in admitting the
tapes into evidence.

                                    III. Admonition

       The defendant argues that the trial court erred in admonishing him in front of the
jury. He asserts that the trial court’s treatment of the situation “was harsh given that he
explained what he was doing and that there had been no previous interaction . . . which
would have given the court reason to continue to admonish [him] in front of the jury.”
He does not explain what relief he wants for the supposedly “harsh” admonition, or what
grounds of authority that would entitle him to such relief. The only authority he cites
recognizes the trial court’s authority to maintain proper courtroom decorum when
confronted with a disruptive defendant. Insofar as the defendant has not cited any
authority for his argument, it is waived. See Tenn. R. App. P. 27(a)(7).

       In any event, the trial court did not err when it admonished the defendant for
causing a distraction at trial. From the record, it appears that the defendant was shaking
his head and making faces during the victim’s testimony, and the trial court asked him to
stop. The record reflects the following exchange during the victim’s direct testimony:

               The Court: Excuse me sir, you can testify when you get a chance to
       testify when you want to, but you can’t s[i]t back there and make faces or

                                                6
       expressions during the course of this trial. Okay sir, can you sit there
       quietly without doing that?

             Defendant Williams: I didn’t say nothing, all I was doing was
       praying. I didn’t say nothing.

              The Court: Sir?

             Defendant Williams: I said, I wasn’t doing no facial expressions, or
       nothing I was just praying, I didn’t mean no harm, seriously.

               The Court:    Well, you’re shaking your head while this lady’s
       testifying.

              Defendant Williams: Okay, I didn’t mean no harm.

              The Court: But you can’t make – you can’t make any reference to
       what the witness is saying. Do you understand that?

              Defendant Williams: Yes, sir.

              The Court: All right, so you have to sit there quietly and not do that.

              Defendant Williams: Yes, sir.

              The Court: All right?

              Defendant Williams: Yes, sir.

       In Illinois v. Allen, 397 U.S. 337 (1970), the United States Supreme Court
discussed the trial court’s maintenance of decorum in the courtroom:

              It is essential to the proper administration of criminal justice that
       dignity, order, and decorum be the hallmarks of all court proceedings in our
       country. The flagrant disregard in the courtroom of elementary standards
       of proper conduct should not and cannot be tolerated. We believe trial
       judges confronted with disruptive, contumacious, stubbornly defiant
       defendants must be given sufficient discretion to meet the circumstances of
       each case.

Id. at 343.

                                                 7
      We cannot conclude that the trial court’s brief and concise admonition of the
defendant during the victim’s testimony was beyond the discretion given to trial courts in
maintaining proper courtroom decorum.

                                    IV. Sentencing

       The defendant lastly argues that the trial court’s imposition of the maximum
sentence was in error because the court improperly applied and weighed the enhancement
and mitigating factors.

       Under the 2005 amendments to the sentencing act, a trial court is to consider the
following when determining a defendant’s sentence and the appropriate combination of
sentencing alternatives:

             (1) The evidence, if any, received at the trial and the sentencing
      hearing;

             (2) The presentence report;

             (3) The principles of sentencing and arguments as to sentencing
      alternatives;

             (4) The nature and characteristics of the criminal conduct involved;

            (5) Evidence and information offered by the parties on the mitigating
      and enhancement factors set out in §§ 40-35-113 and 40-35-114;

             (6) Any statistical information provided by the administrative office
      of the courts as to sentencing practices for similar offenses in Tennessee;
      and

            (7) Any statement the defendant wishes to make in the defendant’s
      own behalf about sentencing.

Tenn. Code Ann. § 40-35-210(b).

       The trial court is granted broad discretion to impose a sentence anywhere within
the applicable range, regardless of the presence or absence of enhancement or mitigating
factors, and “sentences should be upheld so long as the statutory purposes and principles,
along with any applicable enhancement and mitigating factors, have been properly

                                               8
addressed.” State v. Bise, 380 S.W.3d 682, 706 (Tenn. 2012). Accordingly, we review a
trial court’s sentencing determinations under an abuse of discretion standard, “granting a
presumption of reasonableness to within-range sentencing decisions that reflect a proper
application of the purposes and principles of our Sentencing Act.” Id. at 707.

       In sentencing the defendant to the maximum term of twelve years, the trial court
found that the defendant had prior convictions beyond that necessary to establish his
range, noting the defendant had “a couple of [prior] misdemeanor[]” convictions but
“most importantly, he has this prior aggravated robbery . . . then be convicted of an
aggravated robbery again. I think that’s a very serious matter.” See Tenn. Code Ann. §
40-35-114(1). The court acknowledged as a mitigating factor the defendant’s girlfriend’s
testimony that he supported her and their children. See id. § 40-35-113(13). The court
noted that the defendant admitted to “running a prostitution ring or being a pimp,” and
that he failed to accept any responsibility or show remorse for robbing the victim. The
court also noted the contents of the defendant’s jailhouse phone calls, which indicated a
lack of potential for rehabilitation.

       The record reflects that the trial court imposed the sentence after proper
consideration of all the evidence and testimony, the purposes and principles of our
sentencing act, and consideration of the enhancement and mitigating factors. See Bise,
380 S.W.3d at 706. In light of the presumption of correctness attendant to the trial
court’s findings, we discern no abuse of discretion in the trial court’s imposition of a term
of twelve years.

                                         CONCLUSION

        Based on the foregoing authorities and reasoning, we affirm the judgment of the
trial court.

                                                  _________________________________
                                                  ALAN E. GLENN, JUDGE




                                                 9